Citation Nr: 0911086	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  03-10 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for traumatic 
arthritis of the right (dominant) shoulder, currently 
evaluated at 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney  


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran (appellant) had active duty for training from 
April 1961 to October 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In November 2001, the RO denied a 
claim for a disability rating in excess of 30 percent for 
service-connected traumatic arthritis of the right (dominant) 
shoulder.  In February 2005, the Board remanded the claim for 
additional development.  

In June 2007, the Board denied a claim for compensation for a 
right hip and buttock disorder as the result of treatment at 
a VA medical facility pursuant to 38 U.S.C. § 1151, the claim 
for a disability rating in excess of 30 percent for service-
connected traumatic arthritis of the right (dominant) 
shoulder, and a claim for service connection for PTSD.  The 
Veteran appealed the denial to the United States Court of 
Appeals for Veterans Claims (Court).  The VA's Office of 
General Counsel and appellant's representative filed a Joint 
Motion in requesting that the Court vacate the Board's June 
2007 decision as to the increased rating issue.  In September 
2008, the Court issued an Order vacating the June 2007 Board 
decision as to issue of entitlement to an increased 
evaluation for traumatic arthritis of the right (dominant) 
shoulder, currently evaluated at 30 percent disabling.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

The Veteran seeks an increased evaluation for his right 
shoulder disorder, currently evaluated as 30 percent 
disabling under DC 5201.  In December 2008 and January 2009, 
the Veteran, through his representative, submitted additional 
evidence in support of his claim.  The representative stated 
that the Veteran did not waive review of the evidence by the 
agency of original jurisdiction, and requested that the claim 
be remanded for review.  Therefore, this appeal must be 
remanded to the RO for initial review and consideration of 
the new evidence submitted by the appellant directly to the 
Board.  See 38 C.F.R. § 20.1304(c); see also DAV, et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003)(the Board is an appellate body and not an initial 
finder of facts).
 
The Veteran was last examined by VA in August 2006.  VA's 
statutory duty to assist the Veteran includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  The Veteran should be scheduled for VA examination 
to evaluate the current manifestations of his right shoulder 
disorder.  Additionally, the most recent VA outpatient 
treatment records in the file obtained by the RO are dated in 
March 2007 and the Veteran has submitted some records of 
treatment in 2007 and 2008.  An attempt should be made to 
secure any VA outpatient treatment records for the Veteran 
dated since March 2007.  

Further, the Veteran has not been provided with proper notice 
under the Veterans Claims Assistance Act of 2000 (VCAA) 
regarding his claim for an increased rating for his right 
shoulder disability in accordance with Vasquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  This should be accomplished 
on remand.  

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2008).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Provide the Veteran the specific 
notice required in increased compensation 
claims, as outlined by the Court in 
Vazquez-Flores v. Peake, 22 Vet.  App. 37 
(2008), including that to substantiate 
such claim, he must provide (or ask the 
Secretary to obtain): (1) Evidence of a 
worsening of the condition and its impact 
on employment and daily life; (2) how 
disability ratings are assigned; (3) 
general notice of the possible criteria 
that could be applied for a higher rating 
for right shoulder and (4) examples of 
the types of medical and lay evidence the 
Veteran may submit to support the 
increased rating claim.  The Veteran must 
be afforded opportunity to respond.  

2.  Make arrangements to obtain the 
Veteran's VA treatment records related to 
his right shoulder, dated from April 2007 
forward.

3.  Thereafter, arrange for the Veteran 
to have a VA orthopedic examination.  The 
claims folder should be made available to 
and reviewed by the examiner.  Any tests, 
including x-rays if indicated, should be 
accomplished. 

The examiner should identify and describe 
in detail all residuals attributable to 
the veteran's service-connected traumatic 
arthritis of the right shoulder.  

The examiner is requested to state 
whether or not there are any neurological 
manifestations associated with the 
Veteran's traumatic arthritis of the 
right shoulder, and if so, describe them.  

The examiner should conduct range of 
motion testing of the right shoulder.  
Whether there is any pain, weakened 
movement, excess fatigability, or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
right shoulder is used repeatedly.  All 
limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.

Any indications that the Veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report.

Complete rationale must be provided for 
all conclusions drawn.  

4.  Finally, re-adjudicate this claim (to 
include consideration of the possibility 
of "staged" ratings, if indicated by 
facts found, and considering the 
applicability of an extraschedular 
rating) after reviewing all evidence in 
the file since the issuance of the last 
supplemental statement of the case in 
November 2006.  If the benefit sought 
remains denied, issue a supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  

The case should then be returned to the Board, if in order, 
for further review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



